Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/06/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response of 12/06/2021 be considered. 

Claim status
Applicant has amended Claims 1 and 11.  
Claims 1, 2, 4, 5, and 11-14 are under consideration. 


Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 2, 4-5, and 11-14 under 35 U.S.C. 103 as being unpatentable over King et al. (US2004/0229338, filed 12/16/2003), in view of Yoshioka et al., (Cancer Res, 1998, 58:2583-2587), Hayashi et al. (J Cell Biochem, 2009, 106:992-998), and Cunningham et al., (Human Gene Therapy, 2001, 12:1587-1598, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1 and 11 to exclude sarcoma, which is the type of cancer Yoshioka et al are directed to treating/preventing.


New Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

			

Claims 1, 2, 4-5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US2004/0229338, filed 12/16/2003, prior art of record), in view of Hayashi et al. (J Cell Biochem, 2009, 106:992-998, prior art of record), Epner et al. (US2003/0129262, filed 8/30/2002), and Cunningham et al., (Human Gene Therapy, 2001, 12:1587-1598, prior art of record) 

King teaches methods of treating and preventing cancer comprising genetically modified Salmonella typhimurium strain VNP20009 (Abstract, [0149-0160, 0336], see Fig. 2).
In regard to the type of cancer to be treated as per claims 1 and 11, King teaches treating or preventing the spread of metastatic cancers such as pancreatic cancer [0051, 0071, 0141, 0216, 0286, 0292].
In regard to the genetic modifications of the Salmonella strain as per claims 1 and 11, King teaches the Salmonella can be engineered to express the tumor inhibiting enzyme L-methioninase (alias methionase) ([0056, 0182, 0482-0488], see Example 26).
In regard to the route of administration as per claims 1 and 11, King teaches the genetically modified VNP20009 is administered intravenously or intratumorally [0299].
However, in regard to claims 1 and 11, although King states that before treating humans with the VNP20009-M, the therapy can first be tested in a suitable animal model [0316], they do not provide a preferred embodiment of treating metastatic pancreatic cancer in vivo with the genetically modified Salmonella.
In regard to claims 1 and 11, Hayashi et al. (2009), teaches a method of treating and preventing the metastasis of a human pancreatic cancer (i.e., human XPA1 cells) in an animal model by administering genetically engineered strains of Salmonella typhimurium (Abstract, p. 4-5, Results, see Figs. 2 & 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of treating metastatic human pancreatic cancer comprising VNP20009-M therapy as suggested by King with a reasonable expectation of success. The ordinary artisan would have been motivated to do so, not only because treating metastatic pancreatic cancer in human is suggested by King, but Hayashi also teaches that metastatic cancer is the life threatening aspect of cancer and is most often resistant to conventional treatments (p. 2, Introduction, last para.). Furthermore, by establishing an animal of metastatic pancreatic cancer that can be successfully treated by VNP20009 would have motivated one of ordinary skill to practice the suggests method of King to use VNP20009-M to treat a human with metastatic pancreatic cancer. In regard to the reasonable expectation of success to human pancreatic cancer with the VNP20009 strain of King comprising the L-methioninase enzyme, the prior art of Epner et al. (2003) teaches that human pancreatic cancers are susceptible to methionine deprivation [0092], and that human patients with metastatic pancreatic cancer can tolerate methionine deprivation as a treatment strategy (Example 1, [0266, 0301], see Table 6). Thus, it would have been predictably obvious to use the VNP20009-M strain of King to treat metastatic pancreatic cancer in a human patient.
However, although King et al, suggests using the genetically modified VNP20009 in human patients [0286, 0289, 0292, 0296-0297], they do not reduce to practice a method comprising a human subject.
In regard to claims 1 and 11, Cunningham teaches a method of treating human patients with advanced and metastatic cancer comprising administering a therapeutically effective amount of VNP20009 comprising a cytosine deaminse gene (alias VNP20029). As a first step, Cunningham teaches a Phase I human clinical trial with the parent strain VNP20009 to establish pharmacokinetics and dosage (p. 1595, 1st para.). Note that the VNP20009 parent strain of Cunningham appears to be the identical parent strain of King.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method comprising VNP20009-M therapy in humans as suggested by King and to do so as taught by Cunningham with a reasonable expectation of success. In regard to the reasonable expectation of success to treat humans with the VNP20009, as stated supra, Cunningham establishes doses of VNP20009 that are safe in humans and discloses that VNP20009 persists in tumor tissue (p. 1595, 1st para.). Furthermore, similar to King, Cunningham teaches that anaerobic Salmonella bacteria such as VNP20009 have the interesting property of accumulating preferentially within human tumors (p. 1595, 4th para. of Cunningham; [0069] of King). 
	Therefore, in regard to claims 1 and 11, one of ordinary skill in the art could have pursued the known potential option of treating human metastatic pancreatic cancers with a reasonable expectation of success.  This reasonable expectation of success is supported by:  (1) King suggests methods to treat metastatic pancreatic cancer comprising the genetically modified Salmonella VNP20009 that expresses the anti-tumor enzyme L-methioninase, which Epner suggests would be effective at treating metastatic human pancreatic cancer, (2) the reference of Cunningham et al. contained a detailed enabling methodology to treat humans with the VNP20009 parent strain that could easily be applied to other variants such as the VNP20009-M strain, and (3) the success of Hayashi to treat and prevent metastatic pancreatic cancer using a similar Salmonella strain in vivo an animal model of metastatic pancreatic cancer suggests modification of the method of King to include human subjects with metastatic pancreatic cancer would have been successful.  In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.).
In regard to claims 2 and 12, as stated supra, King teaches the attenuated Salmonella typhimurium strain of VNP20009, and that the methioninase gene is encoded by a plasmid vector comprised by the Salmonella [0487].
In regard to claims 4 and 13, King teaches that the genetically engineered strains can be constructed by inserting the gene into a plasmid, and electro-transforming the expression plasmid into the Salmonella strain [0060, 0169, 0334, 0336, 0415, 0497].
In regard to claims 5 and 14, King teaches the plasmid used can be a pTrc99A plasmid [0110, 0169, 0253, 0321, 0357, 0385, 0497].
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/06/2021 are acknowledged.
Applicant argues that instant claims have been amended to no longer include metastatic sarcoma as the species of cancer to treat.
Applicant’s arguments have been considered and are found partially persuasive in so far that the obviousness rejection over King in view of Yoshioka, Hayashi and Cunningham has been withdrawn.
However, as necessitated by Applicant’s amendments, King, Hayashi and Cunningham have been reapplied in view of Epner, who teaches that it would have been predictably obvious to treat human metastatic pancreatic cancer by a method comprising VNP20009-M.


	Terminal Disclaimer
The terminal disclaimer filed on 9/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,439,934 has been reviewed and is approved.  

Withdrawn Double Patenting

The prior rejection of Claims 1, 2, 4, 5, and 11-14 on the grounds of nonstatutory double patenting over claim 1-5 of U.S. Patent No. 9,439,934 (Zhao et al., Patented 9/13/2016, see IDS filed 5/18/2018), in view of Cunningham et al., (Human Gene Therapy, 2001, 12:1587-1598), Lin et al. (CN103146626, published 6/12/2013, see IDS filed 10/27/2017) and Zhao et al., (PNAS, 2007, 104:10170-10174) is withdrawn in light of Applicant’s terminal disclaimer.

The prior provisional rejection of Claims 1, 2, 4, 5, and 11-14 on the ground of nonstatutory double patenting over claims 11-24 of copending Application No. 16/497,825.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented is withdrawn in light of Applicant’s amendments of claims 1 and 11 to exclude sarcoma as the type of cancer to be treated. 


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633